State of New York                                                     OPINION
Court of Appeals                                       This opinion is uncorrected and subject to revision
                                                         before publication in the New York Reports.




 No. 24
 Francis Nemeth, &c.,
         Respondent,
      v.
 Brenntag North America, &c., et
 al.,
         Defendants,
 Whittaker, Clark & Daniels, Inc.,
         Appellant.




 Bryce L. Friedman, for appellant.
 Seth A. Dymond, for respondent.
 Chamber of Commerce of the United States of America et al., Colgate-Palmolive
 Company et al., Richard L. Kradin et al., amici curiae.




 GARCIA, J.:

       Plaintiff’s spouse used a commercial talcum powder daily for a period of more than

 ten years during the 1960s and early 1970s. Decades later, she developed mesothelioma

                                          -1-
                                            -2-                                       No. 24

and died as a result. Plaintiff brought this action, alleging that use of the cosmetic powder

was a proximate cause of decedent’s illness. A jury agreed and awarded damages. Because

plaintiff’s proof of causation was insufficient as a matter of law, we now reverse and

dismiss the complaint against defendant.

                                             I.

       Florence Nemeth was diagnosed with peritoneal mesothelioma1 in 2012 and passed

away from the disease in 2016.          Plaintiff—decedent’s husband—sued an array of

defendants involved in the manufacturing and distribution of certain products alleged to

contain asbestos to which decedent was exposed over the course of her lifetime, on the

theory that each product proximately caused her illness. Plaintiff alleged that decedent

used lawn care products containing asbestos; worked with construction materials

containing asbestos during home renovations; and inhaled asbestos fibers when she

laundered the clothing her son wore as an elevator repairman. Plaintiff also alleged that

defendant-appellant Whittaker supplied defendant Shulton with talc contaminated with

asbestos that was then used in a commercial talcum powder, Desert Flower, which decedent

applied daily from 1960 until 1971. Plaintiff settled with all other defendants, and the case

went to trial against Whittaker only.




1
  Plaintiff’s expert explained that mesothelioma is a tumor of the mesothelia cells, and can
occur in “areas where there is mesothelia tissue[, . . . m]ost commonly it’s the pleura [the
lining of the lungs] [. . . but it] can also occur in the abdomen, when it’s called peritoneal
mesothelioma.”
                                            -2-
                                             -3-                                       No. 24

       At trial, the jury viewed a videotaped deposition of decedent, in which she explained

that she used Desert Flower daily during the relevant time frame, applying the product

while inside small unventilated bathrooms and later cleaning up the residual powder. This

routine lasted approximately seven minutes each day. Plaintiff then called a geologist,

Sean Fitzgerald, who testified about a test—referred to as a “glove box test”—in which he

agitated a vintage sample of Desert Flower within a small, sealed plexiglass chamber to

simulate decedent’s use of the talc and to capture the released asbestos fibers, in an effort

to “target[] the actual exposure.” He testified that he strategically placed filters inside the

chamber to simulate “breathing zones.” He concluded that the asbestos fibers in the sample

of Desert Flower were “significantly releasable” and that 2.7 million fibers were released

into the air of the chamber during his test and so, multiplying that number by the amount

of time, duration, and frequency of decedent’s exposure, he concluded that she must have

been exposed to “thousands to millions of fibers, billions and trillions when you add it up

through repeated use.” Fitzgerald compared this to the ambient level, or what “an average

person living in an urban area breathes in,” of 60,000 fibers per day.

       Dr. Jacqueline Moline, a doctor of internal medicine, also testified for plaintiff. She

told the jury that mesothelioma is a “sentinel health event” or “signal tumor,” meaning that

“if someone develops that cancer, . . . then it signals that they’ve had exposure to that

particular substance.” She testified that in reaching her conclusions she relied on clinical

experience treating patients with mesothelioma, peer reviewed literature discussing

epidemiological and case studies, and government standards and regulations governing

acceptable levels of asbestos. Dr. Moline concluded that, although “not every inhalation

                                             -3-
                                             -4-                                        No. 24

of asbestos fibers results in peritoneal mesothelioma,” because “some exposures to

asbestos . . . are trivial and don’t increase a person’s risk,” Desert Flower was “a substantial

contributing factor” to decedent’s peritoneal mesothelioma. Relying on Fitzgerald’s

testimony regarding releasable asbestos fibers, she testified that decedent’s exposure was

“at levels at which multiple studies have shown elevated rates of mesothelioma.”

       The jury returned a verdict in plaintiff’s favor, awarding $15 million to the estate

and $1.5 million to plaintiff for loss of consortium, and apportioned fault equally between

Whittaker and Shulton.2 Whittaker moved for judgment notwithstanding the verdict,

arguing that it was not supported by legally sufficient evidence as to causation. The trial

court denied the motion.

       A divided Appellate Division modified the judgment in connection with the

damages awarded, concluding that certain offsets relating to settling defendants had been

improperly calculated, but otherwise affirmed, holding that there was sufficient evidence,

“consistent with the Court of Appeals’ [precedent] . . . to support the jury’s verdict and

conclusion that [decedent] was exposed to a sufficient quantity of asbestos to cause the

disease” (183 AD3d 211, 215 [1st Dept 2020]). The court determined that “Fitzgerald’s

testimony about the amount of asbestos released in a glove box analysis of [Desert Flower],

along with the timing, duration and frequency of [decedent’s] use of that product, with his

conclusion that the amount of asbestos greatly exceeded by ‘several [orders] of magnitude’



2
 In response to a ruling by the trial court, the parties later stipulated to a reduced award,
and judgment against Whittaker was ultimately entered in the amount of approximately $2
million to decedent’s estate and $200,000 for loss of consortium.
                                             -4-
                                            -5-                                       No. 24

the amount of asbestos fibers in ambient air, presents a sound basis for the jury’s

conclusion” (id. at 230).

       One Justice dissented, asserting that plaintiff had both “failed to present expert

evidence specifying the level of exposure to respirable asbestos that would have been

sufficient to cause peritoneal mesothelioma” and that “plaintiff’s evidence falls short of

establishing that Mrs. Nemeth ‘was exposed to sufficient levels of the toxin to cause the

illness’ ” (id. at 236-237 [Friedman, J., dissenting], quoting Parker v Mobil Oil Corp., 7

NY3d 434, 448 [2006]). The dissent concluded that the glove box study was insufficient

to establish decedent’s exposure level because it did not estimate the quantity of asbestos

fibers to which the decedent would have been exposed, and that Dr. Moline’s testimony

failed to provide more than “vague, conclusory and subjective terms . . . characteriz[ing]

both the level of asbestos exposure sufficient to cause peritoneal mesothelioma . . . and the

level of asbestos exposure to which [decedent] allegedly was subjected” (id. at 241-242).

The Appellate Division granted leave to appeal to this Court.

                                            II.

       A court may set aside a jury verdict on the ground that it is not supported by legally

sufficient evidence where “there is simply no valid line of reasoning and permissible

inferences which could possibly lead rational [jurors] to the conclusion reached by the jury

on the basis of the evidence presented at trial” (Cohen v Hallmark Cards, 45 NY2d 493,

499 [1978]; CPLR 4404 [a]). For the reasons that follow, we conclude that plaintiff failed

to introduce sufficient evidence to support the jury’s verdict.



                                            -5-
                                            -6-                                       No. 24

       We agree with the dissent below that plaintiff’s proof failed as a matter of law to

meet our test for proving causation in toxic tort cases, and we take the opportunity to

reaffirm our requirements in such cases. As we noted sixteen years ago, “[i]t is well-

established that an opinion on causation should set forth a plaintiff’s exposure to a toxin,

that the toxin is capable of causing the particular illness (general causation) and that

plaintiff was exposed to sufficient levels of the toxin to cause the illness (specific

causation)” (Parker v Mobil Oil Corp., 7 NY3d 434, 448 [2006]). In Parker, the toxin at

issue was benzene in gasoline, the illness was acute myelogenous leukemia, and the expert

testimony described plaintiff’s exposure as only “frequent[],” “excessive,” and “far more”

than exposure in epidemiological studies (id. at 449-450). We acknowledged that, because

there are times that “a plaintiff’s exposure to a toxin will be difficult or impossible to

quantify by pinpointing an exact numerical value,” “it is not always necessary for a plaintiff

to quantify exposure levels precisely or use the dose-response relationship, provided that

whatever methods an expert uses to establish causation are generally accepted in the

scientific community” (id. at 447-448). We noted that there may be several ways that an

expert might demonstrate causation, for example by using mathematical modeling, but that

any method used must be “generally accepted as reliable in the scientific community” (id.

at 449).

       We later emphasized that Parker, despite including language to the effect that

precise quantification of exposure is not always required, “by no means . . . dispensed with

a plaintiff’s burden to establish sufficient exposure to a substance to cause the claimed

adverse health effect” (Cornell v 360 W. 51st St. Realty, LLC, 22 NY3d 762, 784 [2014]).

                                            -6-
                                             -7-                                       No. 24

Plaintiffs must, using expert testimony based on “generally accepted methodologies,” still

establish sufficient exposure to the toxin even though “it is sometimes difficult, if not

impossible,” to do so (Sean R. v BMW of N. Am., LLC, 26 NY3d 801, 812 [2016]).

Throughout this line of toxic tort cases, we have repeatedly rejected as insufficient to prove

causation expert testimony that exposure to a toxin is “excessive” or “far more” than others,

and such testimony that merely links a toxin to a disease or “work[s] backwards from

reported symptoms to divine an otherwise unknown concentration” of a toxin to prove

causation (Parker, 7 NY3d at 449 [experts failed to demonstrate causation with “subjective

and conclusory assertion” that plaintiff had more exposure than the workers in an

epidemiological study]; Sean R., 26 NY3d at 810 [rejecting experts’ testimony that plaintiff

was exposed to 1,000 ppm of gasoline vapor, a number reached by analyzing plaintiff’s

symptoms]). Expert testimony, we have made clear, is to be excluded when “ ‘there is

simply too great an analytical gap between the data and the opinion proffered’ ” (Cornell,

22 NY3d at 783-785, quoting Gen. Elec. Co. v Joiner, 522 US 136, 146 [1997]).

       More recently, we affirmed the Appellate Division’s holding that defendant was

entitled to judgment notwithstanding the verdict in a case that applied these principles in

the asbestos context (see Matter of New York City Asbestos Litig. [Juni], 32 NY3d 1116,

1118 [2018], affg 148 AD3d 233, 236 [1st Dept 2017] [“the fact that asbestos . . . has been

linked to mesothelioma() is not enough for a determination of liability against a particular

defendant; a causation expert must still establish that the plaintiff was exposed to sufficient

levels of the toxin from the defendant’s products to have caused his disease”]). As was the



                                             -7-
                                            -8-                                      No. 24

case in Juni, plaintiff here failed to prove that exposure to asbestos in defendant’s product

was a proximate cause of decedent’s illness.3

       Dr. Moline provided the expert opinion that decedent’s “exposure to the

contaminated talcum powder was a substantial contributing factor” in causing decedent’s

peritoneal mesothelioma.      The basis for that opinion, however, did not meet our

requirements for establishing exposure to a toxin in an amount sufficient to cause

decedent’s peritoneal mesothelioma.

       With respect to the level of exposure that could serve as a proximate cause of

decedent’s peritoneal mesothelioma, Dr. Moline asserted that “brief or low level exposures

of asbestos” could cause the disease, but that “there are some exposures to asbestos that

are trivial and don’t increase a person’s risk of developing mesothelioma” and that

exposure to twice the amount of asbestos in ambient air would not cause mesothelioma.

She also testified that mesothelioma may develop idiopathically—that is, without a known

cause.4 This testimony was plainly insufficient (see Parker, 7 NY3d at 449-450 [expert’s

conclusion that plaintiff’s exposure was “frequent” or “excessive” could not be




3
  Any reliance on the Appellate Division’s holding in Lustenring v AC&S Inc. (13 AD3d
69 [1st Dept 2004]) to support a theory that “working in dust laden with asbestos generated
from products containing asbestos,” along with “expert testimony that dust raised from
manipulating asbestos products ‘necessarily’ contains enough asbestos to cause
mesothelioma,” is incorrect (Juni, 148 AD3d at 252 [Feinman, J., dissenting]; see 183
AD3d at 225-226, 229-230). Such an approach is incompatible with Parker and its
progeny.
4
  That Dr. Moline doubts whether “patients [were asked] the right questions about their
exposure” has little bearing on evidence that mesothelioma may develop without a known
cause (dissenting op at 8 n 5).
                                            -8-
                                             -9-                                        No. 24

characterized as a “scientific expression” of exposure level]; Matter of New York City

Asbestos Litig. [DiScala], 173 AD3d 573 [1st Dept 2019]).

       The majority below nevertheless asserted that “Dr. Moline’s testimony did not

simply ‘associate’ or ‘link’ asbestos to mesothelioma, she described it as a sentinel health

event of asbestos exposure, and that virtually all cases of mesothelioma are related to

asbestos exposure” (id. at 228). Yet this is no different than conclusory assertions of

causation that we have held were insufficient to meet the Parker requirements (Sean R., 26

NY3d at 810; Cornell, 22 NY3d 784; Parker, 7 NY3d at 450). That standard must be met

whether the toxin is mold, benzene, or asbestos (see Juni, 143 AD3d at 238).

       Nor did the studies or scientific literature cited or relied upon by Dr. Moline provide

the necessary support for her conclusion as to proximate causation. Those studies include

the “Welch article,” which identifies only an association between “low level” exposure to

asbestos and peritoneal mesothelioma, and does not quantify “low level”; the “Helsinki

criteria,” which found an association between “significant” asbestos exposure and pleural

mesothelioma without identifying what level of exposure constitutes “significant,” and

continued on to find that peritoneal mesothelioma is associated with “higher” levels of

exposure; and a single case study describing an incidence of peritoneal mesothelioma

without determining either the amount of exposure or a causal connection between the

individual’s use of talc and his illness. Indeed, as the dissent below noted, “[c]ritically, not

one of the articles Dr. Moline discussed on the witness stand . . . sets forth an estimate of

the minimum level of exposure to respirable asbestos . . . that would suffice to cause

peritoneal mesothelioma” (183 AD3d at 238-239, 239 n 6 [Friedman, J., dissenting]).

                                             -9-
                                           - 10 -                                     No. 24

Simply put, Dr. Moline failed to provide any foundational basis for her opinion that

exposure to asbestos at a level analogous to decedent’s was shown to be a substantial factor

in causing mesothelioma of any kind. Her causation testimony attempted to rely on a

“[c]omparison to the exposure levels of subjects of other studies” but failed to provide “a

specific comparison sufficient to show how the plaintiff’s exposure level related to those

of the other subjects” (Parker, 7 NY3d at 449). In addition, as we cautioned in Parker,

“standards promulgated by regulatory agencies as protective measures are inadequate to

demonstrate legal causation” (Parker, 7 NY3d at 450), and therefore Dr. Moline’s

testimony regarding the “permissible exposure limit” to asbestos promulgated by the

Occupational Safety and Health Administration (OSHA) could not be relied upon to fill

this gap in proof as to the level of exposure sufficient to cause peritoneal mesothelioma.

       Under these circumstances, plaintiff’s proof failed to demonstrate decedent’s level

of exposure to asbestos in a manner that established causation. In attempting to do so,

plaintiff primarily relied on the testimony of the geologist, Fitzgerald. The dissent,

plaintiff, and the majority below all characterize Fitzgerald’s glove box test as a

quantification, or at least a scientific expression, of decedent’s exposure, recasting it as

some sort of “breathability” study (dissenting op at 21). It was not. Fitzgerald shook a

vintage sample of Desert Flower to determine the number of fibers released into a box, or

as he put it, to “contain anything that’s released” and “determine . . . if that asbestos was

releasable.” Fitzgerald could not offer an estimate of the amount that would be inhaled

based on the test he conducted. Nor did his identification of the number of released fibers

and description of those fibers as of “an inhalable size” establish causation by

                                           - 10 -
                                            - 11 -                                    No. 24

demonstrating that decedent’s exposure was comparable to similar exposures proven to be

causally related to the development of mesothelioma. While a precise numerical value is

not required, Fitzgerald’s test simply failed to provide any scientific expression linking

decedent’s actual exposure to asbestos to a level known to cause mesothelioma.

       Dr. Moline purported to base her expert opinion on the results of Fitzgerald’s test,

testifying that the volume of fibers released into the glove box during Fitzgerald’s

simulation corresponds to those “at which multiple studies have shown elevated rates of

mesothelioma.” But Dr. Moline admitted that industrial hygienists could have estimated

decedent’s inhalation levels (id. at 244 n 12 [Friedman, J dissenting] [noting that “it is

possible to conduct a test in an actual bathroom of the level of exposure to respirable

asbestos resulting from the use of a cosmetic powder” and “Mr. Fitzgerald, however, did

not conduct any such test with Desert Flower in a bathroom the size of Mrs. Nemeth’s”]).

Plaintiff could have introduced such evidence, and could also have introduced evidence

regarding the inhalation levels known to cause peritoneal mesothelioma, but did not do so.

Because of these flaws in Fitzgerald’s test, Dr. Moline’s corresponding reliance on that test

to conclude that decedent’s exposure caused her mesothelioma was likewise insufficient. 5

       Although we have recognized that in any given case it may be “difficult, if not

impossible, to quantify a plaintiff’s past exposure” to a toxin (Sean R., 26 NY3d at 812),

our standard itself is not “impossible” for plaintiffs to meet (dissenting op at 25). We must,



5
  Of course, the issue is not that Dr. Moline relied on tests other than those she performed
herself (dissenting op at 22-23), but rather that the test on which she relied was itself
insufficient to support Dr. Moline’s conclusion.
                                            - 11 -
                                             - 12 -                                  No. 24

as always, strike a balance between the need to exclude “unreliable or speculative

information” as to causation with our obligation to ensure that we have not set “an

insurmountable standard that would effectively deprive toxic tort plaintiffs of their day in

court” (Parker, 7 NY3d at 447). The requirement that plaintiff establish, using expert

testimony based on generally accepted methodologies, sufficient exposure to a toxin to

cause the claimed illness strikes the appropriate balance (see Cornell, 22 NY3d at 784).

The fault here is not in our standard, but in plaintiff’s proof.6

       Accordingly, the order should be reversed, with costs, and the complaint as against

Whittaker, Clark & Daniels, Inc. dismissed.




6
  Because we reverse on this basis, we do not address defendant’s argument regarding
plaintiff’s summation.
                                             - 12 -
RIVERA, J. (dissenting):

      Florence (Flo) Nemeth died of peritoneal mesothelioma before the trial in this toxic

tort action, which had been brought against several companies for their role in the

manufacture, supply, distribution, and sale of products that allegedly caused her terminal


                                          -1-
                                          -2-                                      No. 24

cancer. Defendant Whittaker, Clark & Daniels—the only defendant that went to trial—

appeals from a judgment for damages based on a jury determination that defendant supplied

the asbestos-containing talc in the cosmetic powder used by Flo which, in turn, was a

causative factor in her peritoneal mesothelioma. The trial evidence established the

existence of asbestos in Flo’s brand of cosmetic powder, her daily use of the powder in

small, unventilated bathrooms over 11 years, and that she was diagnosed decades after her

exposure to the asbestos, as is common for mesothelioma patients. Plaintiff relied on

epidemiological studies, case reports, and expert testimony to show that: (1) asbestos

causes cancer, including the type that took Flo’s life; (2) low-level exposure to asbestos

causes cancer; (3) mathematical modeling performed for this litigation measured the

amount of asbestos in the cosmetic powder released into Flo’s breathable zone, determining

that it was at least twice the amount found in ambient air and that it exceeded the amount

permitted in schools under federal law; and (4) the asbestos in the cosmetic powder used

by Flo caused her cancer. That evidence persuaded the jury on causation. The trial court

and the Appellate Division agreed that the evidence was sufficient. We should do the same

because plaintiff met the standard set forth in Parker v Mobil Oil Corp. (7 NY3d 434

[2006]) and its progeny. The majority’s reversal is improperly based on the weight, not

sufficiency, of this evidence.




                                          -2-
                                            -3-                                       No. 24

                                              I.

                                             A.

       Flo and her husband Frank Nemeth filed this toxic tort action against several

defendants.1 Flo passed away during the litigation and Frank continued, in his individual

capacity and as executor of Flo’s estate.2 Although Flo did not live to testify in person, her

deposition testimony was entered into evidence at trial. In detail, she described how, as a

teenager, she began her daily routine of applying Desert Flower cosmetic power all over

her body after showering. She first saw her mother use it, and she followed suit, the two of

them going through a large box of this same brand of powder every two weeks. Flo

explained that she used the powder puff that came in the box to apply the powder to her

body, including around her neck. Her parents’ apartment bathroom was “tiny,” 5 by 6 feet,

with no ventilation, windows, or fans. For approximately six years, Sunday through

Monday, while living in this apartment, she applied the powder in the same way; each time,

the bathroom became dusty, and she inhaled the dust. As she applied the powder, the dust

fell on the sink, toilet, and floor, and Flo used a damp towel for about 5 minutes to clean

up the dust.




1
 I use “Flo,” rather than Florence, because that is how Frank and his attorneys referred to
her throughout the trial and in the briefing to this Court.
2
 The Third Amended Complaint amended the caption and added a claim for wrongful
death.
                                            -3-
                                            -4-                                       No. 24

       When she was 14, Flo met Frank. After years of dating, they married and moved

into an apartment. Flo continued to apply the Desert Flower cosmetic powder daily. As in

her parents’ home, she applied the powder in the bathroom, which had the same dimensions

and was just as tiny as her parents’. Flo stopped using the powder when she was 25 years

old, approximately 11 years after first using Desert Flower.

       The couple eventually moved to a house, had children and grandchildren, and Flo

testified to an active life with her family—going to baseball games, visiting amusement

parks, gardening, and playing with her grandchildren—until at 68 years of age, she was

diagnosed with peritoneal mesothelioma, a rare and terminal cancer of the abdomen. The

doctor told Flo she had six years left to live. Those years were marked by several surgeries,

rounds of chemotherapy treatment, and a drug medication regimen.

       Flo described the physical pain and psychological effects of the cancer:

              “I get up in the morning, I try to do little things just to move
              but when I do that, I start huffing and puffing and then I
              wheeze. So, now I have to sit down to catch my breath, then I
              can get up again, do something, a little bit just to move a little
              bit but all day long I have to stop and sit to catch my breath.”
              “Every day I think [about] . . . not being around to see my
              grandchildren get married or my grandchildren to have
              children, it’s all part of life.”
As her responses further reveal, the emotional toll was overwhelming:

              “Q. How does that make you feel emotionally knowing that
              they have to take care of you and you can’t take care of them?
              “A. Very bad, very, very depressing. There are times I cry but
              they don’t know it. I don’t like to let them see that I get upset,


                                            -4-
                                           -5-                                      No. 24

             so either I go in the bathroom if they’re there and let it out and
             come back out.
             “Q. Why don’t you like to see them—let them see you get
             upset?
             “A. Because I know they’re going to be upset and I don’t want
             them to do that. Then I’ll come out of the bathroom and I joke
             around and I make them—I try to push myself to make them
             think I’m not going through all this pain and suffering.”
                                              B.

      Plaintiff’s causation evidence rested on testimony of two experts. Their credentials

are not at issue on this appeal. Sean Fitzgerald, a licensed geologist and microscopist

specializing in asbestos,3 tested a sample of Desert Flower from the period when Flo used

the product. He explained that the experimental design was based upon an earlier, peer-

reviewed study that he had co-authored and which he described to the jury.4 In accordance

with this design, Mr. Fitzgerald constructed a “glove box,” a clear box constructed of

Plexiglass with two gloves built in, allowing him to manipulate the talcum powder in a

sealed environment. Mr. Fitzgerald and defendant’s expert both noted that the use of a

glove box for this testing purpose had been approved by the federal Environmental

Protection Agency. Inside the box were pumps, one positioned under Mr. Fitzgerald’s nose


3
  At the time of the trial, Fitzgerald had been working as a professional geologist for
approximately 30 years. He had worked in several laboratories—including the McCrone
Institute, a well-known microscopy laboratory—and had training in industrial hygiene and
public health. Fitzgerald also served on asbestos-related committees operated by ASTM
International, a private standards-setting organization whose standards are used worldwide.
He also served as a peer reviewer for a third-party update to the Environmental Protection
Agency’s Purple Book, which contains up-to-date research on asbestos.
4
 See Ronald E. Gordon et al., Asbestos in Commercial Cosmetic Talcum Powder as a
Cause of Mesothelioma in Women, 20 Intl J Occupational & Envtl Health 318 (2014).
                                           -5-
                                           -6-                                       No. 24

to simulate asbestos release in the breathing zone relative to the hands in the gloves. He

aerosolized the talcum powder by pouring it onto his gloved hand. Then, he allowed the

pumps to run for 15 minutes while his hands were in the glove box. The pump closest to

Mr. Fitzgerald’s nose ran at a volume of two liters per minute, half of the average

respiratory rate. Mr. Fitzgerald placed the other filters farther back in the glove box and

ran the pumps attached to those filters at a higher volume to simulate powder spreading

towards the back of a room. Mr. Fitzgerald also placed a clean wipe in the back of the glove

box as a “dust fall” monitor to measure the amount of powder collected there and determine

what would happen should the powder be re-aerosolized.

       Mr. Fitzgerald determined that the asbestos contained in Desert Flower “was

significantly releasable,” at a level “thousands of times” higher than would be acceptable

in a school under the federal Asbestos Hazard Emergency Response Act (15 USC § 2641

et seq. [AHERA]), using AHERA’s definitions and protocols for measurement. He further

estimated that “millions of fibers [were] initially released into the chambers” and opined

that the fibers would have been of an inhalable size.

       In response to a series of counsel’s hypotheticals, Mr. Fitzgerald opined—based on

his experience and education, and the test results and Flo’s description of her daily use of

the cosmetic powder in the confines of her tiny bathroom—that had Flo used Desert Flower

every day, she would have been exposed to inhalable asbestos in measures above those

acceptable under the AHERA standards. The final hypothetical and response is particularly

significant:


                                           -6-
                                            -7-                                       No. 24

              “Q. With those facts that I asked you to assume in mind [i.e.,
              facts pertaining to Flo’s long-term use of Desert Flower and
              the geologic source of the talc], do you have an opinion that—
              And I would like you to further assume within those facts that
              Flo Nemeth testified that she breathed this dust every time she
              used the product. With those facts in mind, do you have an
              opinion within a reasonable degree of geological and scientific
              certainty about whether the talc from those mines that was used
              in Desert Flower was consistently contaminated with
              releasable asbestos?
              “. . .
              “A. I do. And my opinion to a reasonable degree of scientific
              and geological certainty is that that product contained
              releasable asbestos fibers including tremolite, anthophyllite
              and occasionally chrysotile asbestos based on my research of
              the geology and the mineralogy of the actual source talcs that
              you’ve asked me to assume were constituents supplied to
              Shulton through Whittaker, Clark, Daniels.”
       During cross-examination, Mr. Fitzgerald conceded that it is difficult to count

asbestos in talc, that microscopy involves a degree of subjective interpretation, and that his

testing was an approximation in that he did not conduct testing in a bathroom-sized space.

Defendant’s geologist witness criticized Mr. Fitzgerald for not using a bathroom-sized

simulation but admitted that the glove-box is a less expensive method for counting asbestos

than a space the size of a bathroom.

       Plaintiff’s expert, Dr. Jacqueline Moline,5 testified that asbestos causes peritoneal

mesothelioma and that, based on Flo’s testimony and Mr. Fitzgerald’s results, defendant’s



5
  Dr. Moline earned her M.D. at the University of Chicago-Pritzker School of Medicine
and a Master of Science in Community Medicine (equivalent to a Master of Public Health)
from the Mount Sinai School of Medicine in New York. Dr. Moline completed her internal
medicine residency at Yale and then completed a fellowship in occupational medicine with
a team of asbestos experts at Mount Sinai Medical Center, where she then worked for
                                            -7-
                                            -8-                                       No. 24

asbestos-containing talc was a significant factor in Flo’s terminal cancer. Specifically, Dr.

Moline explained that asbestos is “associated with four cancers,” including mesothelioma,

and that peritoneal mesothelioma is rare, with approximately 350 cases per year. She

further testified that “[v]irtually all cases of mesothelioma are related to asbestos

exposure,” and that mesothelioma is considered a “Sentinel Health Event,” and that a

peritoneal mesothelioma mass is a “signal tumor,” meaning that development of that illness

and the tumor implies asbestos exposure.6 As to adverse health impact exposure levels, Dr.

Moline testified that “brief or low level exposures of asbestos can cause mesothelioma.”

She described a study that “found that even slight exposure to asbestos was associated with


around 19 years. She also served as the Director of the National Institute for Occupational
Safety and Health (NIOSH) New York/New Jersey Education and Research Center, a
consortium of educational institutions that provides interdisciplinary training in
occupational health and safety. At the time of trial, Dr. Moline served as the Chair of the
Department of Occupational Medicine, Epidemiology and Prevention at Northwell Health.
6
   According to the majority, Dr. Moline “testified that mesothelioma may develop
idiopathically—that is, without a known cause” (majority op at 8). To the contrary, Dr.
Moline made clear that she disagreed with the defendant’s expert’s opinion that most cases
of mesothelioma are “spontaneous” and occur as a result of age and genetics, rather than
asbestos exposure. Dr. Moline opined, based on her knowledge of epidemiological
methodologies, that “most allegedly” “idiopathic” cases of mesothelioma involved prior
exposures to asbestos that researchers had not identified due to poor study design. She also
explained that many of her colleagues who treat mesothelioma would only know to ask
about particular exposure scenarios based on what had been reported in the literature. For
example, she explained that until recently many doctors had not known of the link between
cosmetic talc and asbestos, and failed to ask patients—particularly women—about their
use of beauty products containing talc. Thus, according to Dr. Moline, in those cases
doctors would have wrongly reported their patients’ mesotheliomas as “idiopathic,” when
in reality, they had failed to perceive the cause. The majority’s assertion that asking the
right questions “has little bearing on evidence that mesothelioma may develop without a
known cause” (id. at 8 n 4) misses the mark. The right questions, in Dr. Moline’s opinion,
could uncover known unknowns, and that opinion had bearing on the core debate between
the parties’ experts.
                                            -8-
                                           -9-                                       No. 24

an increased risk over six fold of developing mesothelioma in th[e study] group” (the

Welch study).7 Further, the 0.1 fiber per cubic centimeter of air Permissible Exposure Limit

(PEL) for asbestos set by the federal Occupational Safety and Health Administration

(OSHA) “shows that very low levels of asbestos exposure can cause disease.” According

to Dr. Moline, the medical literature describes increased mesothelioma rates even at low

levels of asbestos exposure. She also referred to epidemiological studies and public health

literature linking talc with asbestos and describing asbestos as a cause of mesothelioma,8

as well as various mortality studies.9

       Dr. Moline discussed the Helsinki Criteria,10 which explain that “low levels of

exposure are attributed to mesothelioma.” The criteria were originally developed in 1997




7
 See Laura S. Welch et al., Asbestos and Peritoneal Mesothelioma Among College-
Educated Men, 11 Intl J Occupational & Envtl Health 254 (2005).
8
  See Victor L. Roggli et al., Tremolite and Mesothelioma, 46 Annals Occupational
Hygiene 447 (2002); Sharon H. Srebro & Victor L. Roggli, Asbestos-Related Disease
Associated With Exposure to Asbestiform Tremolite, 26 Am J Indus Med 809 (1994); L.
Paoletti et al., Evaluation by Electron Microscopy Techniques of Asbestos Contamination
in Industrial, Cosmetic, and Pharmaceutical Talcs, 4 Regul Toxicology & Pharmacology
222 (1984); L. Longo & R.C. Young, Cosmetic Talc and Ovarian Cancer, 314 Lancet 349
(1979); A.N. Rohl et al., Consumer Talcums and Powders: Mineral and Chemical
Characterization, 2 J Toxicology & Envtl Health 255 (1976).
9
 See Alberto Andrion et al., Malignant Peritoneal Mesothelioma in a 17-Year-Old Boy
With Evidence of Previous Exposure to Chrysotile and Tremolite Asbestos, 25 Hum
Pathology 617 (1994); J. Gamble et al., An Epidemiological-Industrial Hygiene Study of
Talc Workers, 26 Annals Occupational Hygiene 841 (1982).
10
  See Consensus Report, Asbestos, Asbestosis, and Cancer, the Helsinki Criteria for
Diagnosis and Attribution 2014: Recommendations, 41 Scandinavian J Work Envt &
Health 5 (Henrik Wolff et al. reporters 2015) (hereinafter “Helsinki II”); Consensus Report,
                                           -9-
                                            - 10 -                                    No. 24

by a group of researchers as a consensus report for asbestos diagnostic criteria (see Helsinki

I). They were updated in 2014 and recommend that causation be established through

measurements of asbestos levels “if available,” but also recognize that since “most people

work or live in a place where they don’t go around having air measurements of what their

exposure is on a day-to-day basis,” a “history of exposure is sufficient for attribution.”

       Counsel asked Dr. Moline to consider Mr. Fitzgerald’s testimony, and she

responded that, based on his testimony and her knowledge, the amount of released asbestos

from talc described in the literature is at levels shown to have elevated mesothelioma rates:

              “Q. With that understanding in mind, Mr. Fitzgerald also
              testified yesterday that the reports of releasable asbestos fibers
              from cosmetic talc he studied was orders of magnitude above
              the ambient levels he mentioned. What significance is that
              from an occupational health perspective?
              “A. Well, that is from what Mr. Fitzgerald you’re telling me
              said and what’s in the literature compared to my knowledge of
              the medical literature and the government regulations on what
              has been measured is, if it is true in that the amount of fibers
              from cosmetic talc that are released is orders of magnitude
              higher than ambient exposure and are at levels capable—
              they’re at levels at which multiple studies have shown elevated
              rates of mesothelioma.”
       Dr. Moline also opined that, “[i]f the product is contaminated with asbestos and it

gives off dust, then whatever percentage of asbestos is in that dust will be and it’s breathed




Asbestos, Asbestosis, and Cancer: The Helsinki Criteria for Diagnosis and Attribution, 23
Scandinavian J Work Envt & Health 311 (Antti Tossavainen reporter 1997) (hereinafter
“Helsinki I”).
                                            - 10 -
                                           - 11 -                                   No. 24

        in, then it has the potential for causing human health consequences.” The following

colloquy directly addressed asbestos fibers in talc:

              “Q. What significance, if any, does the fact that we’re talking
              about an asbestos contaminated talc hold from an
              environmental health perspective with regard to the possibility
              of airborne fibers?
              “A. There is no encapsulation, so there is nothing weighing it
              down. It’s just fibers that become airborne. People can breathe
              it in. And it can get deep into the lung and exert human health
              effects.”
Dr. Moline further opined regarding Flo’s exposure to asbestos during her cleaning of the

dust:

              “Q. Now, there is evidence in this case that Flo Nemeth spent
              five minutes [at] a time cleaning up cosmetic talcum powder
              after she applied it in a five by seven closed bathroom without
              ventilation or closed windows. Is there any significance to that
              amount of time when we’re talking about the idea of re-
              entrainment?
              “A. Well, sure. While she is cleaning it up she has direct
              exposure from the act of what she’s doing cleaning it. Plus,
              there is asbestos from the day before when she might have been
              cleaning it from a prior utilization of that, but the act of
              cleaning it is another exposure that goes to her total exposure.”
        Counsel inquired as to Dr. Moline’s opinion on the following hypotheticals based

on Flo’s use of the powder:

              “Q. Dr. Moline, there is evidence in this case that Flo Nemeth
              used Desert Flower Dusting Powder from the time she turned
              13 in roughly 1960 through the year 1971. There is also
              evidence in this case that she used this powder every day after
              bathing in an enclosed five by seven foot bathroom without
              ventilation or windows, and she applied the powder all over her
              body and that applying the powder took approximately two
              minutes every time she applied it.

                                           - 11 -
                             - 12 -                                 No. 24

“There is also evidence in this case that during each
application, Flo Nemeth breathed in the airborne pattern. There
is also evidence in this case that Flo would stay in the bathroom
after she applied it and would return to the bathroom to clean
any powder that had fallen to the floor. There is evidence that
it took Flo five minutes in this bathroom to clean it after every
application of the powder.
“There is also evidence in this case that Whittaker, Clark &
Daniels was the main supplier of talcum powder for Desert
Flower from approximately 1967 through 1971. There is also
evidence in this case that during this time, Whittaker, Clark &
Daniels sources of talc were consistently contaminated with
tremolite, anthophyllite and chrysotile asbestos.
“There is also evidence in this case that the use of this talc
released airborne asbestos fibers, thousands of times above the
AHERA level for safety for children in schools, and that those
fibers were quantified to millions of fibers released per
application, which when quantified over her total use measure
in the trillions of asbestos fibers released into the air.
“There is also evidence in this case that these findings [of]
releasable asbestos fibers are consistent with published—with
published findings and peer reviewed published study, which
examined finish [sic] talcum powder products, sharing two of
the three mine sources implicated in this case.
“Based on these facts in evidence, Dr. Moline, I would like you
to assume that over the course of the relevant time period, Flo
Nemeth applied talc in the manner I described over the course
of 1,825 days for two minutes per day totaling 3,650 minutes,
inhaling this talc and releasable asbestos fibers for
approximately 61 hours of inhalation. I would also like you to
assume in addition that she remained in the bathroom for a
minimum of five minutes after every application to clean up
powder that had fallen to the floor.
“Based on these facts and evidence and my hypothetical, do
you have an opinion within a reasonable degree of medical
certainty as to whether this exposure to Whittaker, Clark &
Daniels contaminated talc was a substantial contributing factor
in causing Flo Nemeth peritoneal mesothelioma?”
“A. Yes.

                             - 12 -
                                           - 13 -                                 No. 24

             “Q. What is your opinion, Doctor?
             “A. That her exposure to the contaminated talcum powder was
             a substantial contributing factor.”
             “Q. And what are you relying on scientific expression and
             otherwise as the basis for your opinion?
             “A. Relying on the information that there was talc present in—
             there was asbestos present in the talc, that there is studies that
             show that the use of talc in this manner elaborates respirable
             asbestos levels, at levels well above those that have been
             associated in multiple studies with the development of disease.
             “She has the appropriate latency from when she was using this
             product to when she developed the disease. She develops a
             disease that’s associated with asbestos exposure, so it’s a
             combination. She had the exposure, she has the appropriate
             amount of time from when she had the exposure and she has
             the significance disease related to this exposure.
             “Q. I would like you to assume the facts I mentioned, but this
             time I would like you to assume that the contaminated talc
             Whittaker, Clark & Daniels supplied for Desert Flower only
             occurred between the years 1969 through 1971. As such, I
             would like you to assume that Flo Nemeth’s exposure to
             Whittaker, Clark & Daniels’ talc was over the course of 1,095
             days which for two minutes per day amounts to 2,190 minutes
             of inhalation of Whittaker, Clark & Daniels’ asbestos-
             contaminated talcum powder or approximately 36 and a half
             hours.
             “I would also like you to assume that she remained in the
             bathroom for a minimum of five minutes after every
             application to clean up powder that had fallen to the floor.
             Under these facts, does your opinion change?”
             “. . .
             “A. . . . No. My opinion would not change. It would still be a
             substantial factor.”
      On cross-examination, Dr. Moline confirmed that her opinion that cosmetic talc can

cause peritoneal mesothelioma was based on over 60 years of literature and collected

information. She reiterated that her opinion was based upon a comparison of Flo’s use of

                                           - 13 -
                                            - 14 -                                     No. 24

talcum powder, Mr. Fitzgerald’s results, “what has been published in the literature,” and a

determination that decedent “used it in analogous fashion to studies that have shown

measurements of asbestos.”

       The defense position was that there was no scientific support for plaintiff’s

argument that asbestos in talc powder causes mesothelioma or that Flo’s use of Desert

Flower caused her peritoneal mesothelioma. The defense presented testimony from its

expert, Suresh Moolgavkar, M.B.B.S., Ph.D.11 He opined that peritoneal mesothelioma can

occur spontaneously, “as a consequence of the natural accumulation of mutations that is

going on in our bodies all the time.” He further asserted that in determining external causes

of cancer, “it is the dose that makes the poison,” meaning that exposure to a carcinogen at

low doses does not present a risk of cancer. He opined that the primary internal risk factors

are age and genetics, and that age is a strong risk factor because as a person ages, more

cells mutate, increasing the risk of cancerous cells forming. Dr. Moolgavkar cited a study

finding “that a major fraction of cancers in the United States are not attributable to exposure




11
   An M.B.B.S. (Medicinae Baccalaureus, Baccalaureus Chirurgiae), is a bachelor of
medicine and surgery, an international medical school undergraduate degree. Dr.
Moolgavkar did a fellowship at The Johns Hopkins University School of Medicine and
received his Ph.D. in mathematics from The John Hopkins University. He is not a licensed
physician and did not have a clinical practice. He previously worked as a researcher at the
Fox Chase Cancer Center and the Fred Hutchinson Cancer Research Center and was a
faculty member of epidemiology at the University of Washington. At the time of trial, Dr.
Moolgavkar was retired from teaching and served as a consultant, senior fellow, and
corporate principle for Exponent, a consulting firm he worked for prior to his retirement.

                                            - 14 -
                                           - 15 -                                     No. 24

to environmental agents,” but rather occur from cell mutations.12 He further noted some

epidemiological studies had found that “a significant fraction of mesotheliomas cannot be

attributed to asbestos exposure.” Dr. Moolgavkar also discussed a paper that he had co-

authored that had found no association between asbestos consumption and rates of

peritoneal mesothelioma in women.13 He also claimed that there were no studies in the

literature showing that consumer talc was associated with a risk of peritoneal

mesothelioma.

       On cross-examination, Dr. Moolgavkar conceded he was not licensed to practice

medicine, had never treated or diagnosed anyone with mesothelioma, nor had he met Flo

or knew that she had died prior to trial. He also admitted that there were limitations to the

epidemiological studies he relied on and that a well-known judge’s reference manual14

recognizes asbestos as causing mesothelioma.




12
  See Cristian Tomasetti & Bert Vogelstein, Variation in Cancer Risk Among Tissues Can
Be Explained by the Number of Stem Cell Divisions, 347 Sci 78 (2015).
13
  See Suresh H. Moolgavkar et al., Pleural and Peritoneal Mesotheliomas in SEER: Age
Effects and Temporal Trends, 1973–2005, 20 Cancer Causes & Control 935 (2009).
14
  See Bernard D. Goldstein & Mary Sue Henifin, Reference Guide on Toxicology, in
Federal Judicial Center, Reference Manual on Scientific Evidence at 635 (3d ed 2011) (“A
particular challenge is that only rarely is the adverse impact highly specific to the toxic
agent; for example, the relatively rare lung cancer known as mesothelioma is almost always
caused by asbestos”).
                                           - 15 -
                                           - 16 -                                     No. 24

                                             C.

       During summation, plaintiff’s counsel told the jury that Dr. Moline had testified that

“there was a second avenue of exposure that could occur,” vaginally. The testimony was

in the context of an article that Dr. Moline was discussing. Defendant moved for a mistrial

on the ground that there was no opinion on vaginal exposure presented in the testimony

and that there was no cure for counsel’s erroneous statement. The court allowed plaintiff’s

counsel to clarify the statement the following morning during further summation to the

jury. Defendant again objected following this additional summation.

       The jury returned a verdict for plaintiff in the amount of $15 million for Flo’s past

pain and suffering, plus $1.5 million for Frank’s loss of consortium, holding defendant

50% at fault and codefendant Shulton 50% at fault. The judgment against defendant was

eventually reduced to $2,933,750. The court denied defendant’s CPLR 4404 (a) motion for

a directed verdict based on the alleged insufficiency of plaintiff’s causation evidence.

       The Appellate Division affirmed as modified, concluding that plaintiff presented

sufficient evidence of general and specific causation in accordance with caselaw from this

Court and rejecting defendant’s challenge based on the summation (see 183 AD3d 211,

227 [1st Dept 2020], citing Cornell v 360 W. 51st St. Realty, LLC, 22 NY3d 762, 782

[2014]; id. at 229, citing Parker, 7 NY3d 434).15 One justice dissented, arguing that neither


15
   Plaintiff successfully cross-appealed on the amount of damages and defendant did not
appeal from that part of the Appellate Division order. The modification was made on
plaintiff’s cross appeal and consisted of an increase in the principal amount of the award
to $3.3 million.
                                           - 16 -
                                            - 17 -                                   No. 24

general nor specific causation had been established and that the original summation error

was not cured (see id. at 237-238, 240-243, 249 [Friedman, J.P., dissenting]). The

Appellate Division granted defendant leave to appeal (see 2020 NY Slip Op 69871[U] [1st

Dept 2020]).16

       I agree for the reasons stated by the Appellate Division majority that defendant’s

challenge to the summation and the denial of a mistrial is without merit and I have no

reason to opine further as to this aspect of defendant’s appeal. As to defendant’s challenge

to the sufficiency of plaintiff’s causation evidence, for the reasons I discuss (see § III,

infra), I conclude that plaintiff’s proof was sufficient under our precedent and a valid line

of reasoning supports the jury’s verdict.

                                             II.

       On a motion pursuant to CPLR 4404 (a), “[i]t is necessary to first conclude that

there is simply no valid line of reasoning and permissible inferences which could possibly

lead rational [people] to the conclusion reached by the jury on the basis of the evidence

presented at trial” (Cohen v Hallmark Cards, Inc., 45 NY2d 493, 499 [1978]). Put another

way, when “[a] valid line of reasoning exists based on the record evidence to support the

jury verdict finding defendants liable,” the verdict should stand (Acosta v City of New York,

15 NY3d 881, 882 [2010], citing Cohen, 45 NY2d at 499). On a motion to set aside the




16
  The appeal was initially placed sua sponte on this Court’s alternative review track and
the parties filed letter submissions in accordance with § 500.11 of the Rules of this Court.
Thereafter, the appeal was normal-coursed and oral argument was heard.
                                            - 17 -
                                            - 18 -                                    No. 24

verdict, we must view “the facts . . . in a light most favorable to the nonmovant” (Szczerbiak

v Pilat, 90 NY2d 553, 556 [1997]).

       “In any common-law negligence case brought pursuant to New York law, ‘a

plaintiff must demonstrate (1) a duty owed by the defendant to the plaintiff, (2) a breach

thereof, and (3) injury proximately resulting therefrom’” (Ferreira v City of Binghamton,

— NY3d —, 2022 NY Slip Op 01953, *2 [2022], quoting Solomon v City of New York, 66

NY2d 1026, 1027 [1985]). The Court has identified two necessary components of the

causation element in toxic tort actions: a plaintiff must establish “general” and “specific”

causation (Parker, 7 NY3d at 448; accord Cornell, 22 NY3d at 784; Sean R. v BMW of N.

Am., LLC, 26 NY3d 801, 808 [2016]). Thus, in a toxic tort case, the plaintiff’s expert’s

“opinion on causation should set forth a plaintiff’s exposure to a toxin, that the toxin is

capable of causing the particular illness (general causation) and that plaintiff was exposed

to sufficient levels of the toxin to cause the illness (specific causation)” (Parker, 7 NY3d

at 448, citing McClain v Metabolife Intl., Inc., 401 F3d 1233, 1241 [11th Cir 2005], and

Wright v Willamette Indus., Inc., 91 F3d 1105, 1106 [8th Cir 1996]). To establish general

causation, a plaintiff need only show “that the toxin is capable of causing the particular

illness” (id.). A plaintiff may establish general causation through epidemiological

evidence, which must rely upon “the generally accepted methodology for evaluating

epidemiologic evidence when determining whether exposure to an agent causes a harmful

effect or disease” (Cornell, 22 NY3d at 783). Epidemiological evidence cannot establish

general causation by showing a mere “risk,” “linkage,” or “association” between the toxin


                                            - 18 -
                                             - 19 -                                      No. 24

and the illness because “there can be an association without causation” (id.). Specific

causation does not require “precise quantification” (Parker, 7 NY3d at 448). “[I]t is not

always necessary for a plaintiff to quantify exposure levels precisely or use the dose-

response relationship, provided that whatever methods an expert uses to establish causation

are generally accepted in the scientific community” (id.). Indeed, “[o]ne problem with

establishing causation in toxic tort cases is that, often, a plaintiff’s exposure to a toxin will

be difficult or impossible to quantify by pinpointing an exact numerical value” (id. at 447).

“At a minimum, there must be evidence from which the factfinder can conclude that the

plaintiff was exposed to levels of the agent that are known to cause the kind of harm that

the plaintiff claims to have suffered” (Sean R., 26 NY3d at 809 [cleaned up]).

       In Parker, this Court identified both quantitative and qualitative methods as “ways

an expert might demonstrate causation” (7 NY3d at 449). An expert may use quantitative

methods, such as determining the “intensity of exposure” or estimating exposure “through

the use of mathematical modeling” (id.). Alternatively, an expert may use “qualitative

means,” such as “[c]omparison to the exposure levels of subjects of other studies[,] . . .

provided that the expert ma[ke] a specific comparison sufficient to show how the plaintiff’s

exposure level related to those of the other subjects” (id.). The Court explained that those

methods, “along with others, could be potentially acceptable ways to demonstrate

causation” (id.).

                                              III.




                                             - 19 -
                                           - 20 -                                    No. 24

       Defendant makes no claim as to the duty or breach elements of plaintiff’s tort claim

and limits its challenge on appeal to the alleged insufficiency of plaintiff’s causation

evidence. The majority adopts defendant’s view that the evidence failed to present a

scientific expression of Flo’s exposure to asbestos (see majority op at 10-11). That view

finds no support in the record, is a misapplication of precedent, and confuses legal

sufficiency with weight of the evidence.

       As to general causation, Mr. Fitzgerald and Dr. Moline testified that there were

epidemiological and case studies supporting a finding that asbestos causes mesothelioma

and that the talc in Desert Flower contained asbestos. Mr. Fitzgerald further testified to

historical and recent geological findings of asbestos in the talc that had been mined,

including his own testing of a sample from an old mine that supplied defendant, and

eventually mixed into the Desert Flower cosmetic powder used by Flo. Dr. Moline testified

to numerous epidemiological and case studies explaining and showing that asbestos causes

mesothelioma, including peritoneal mesothelioma, that reflected the many peer-reviewed

studies that were part of six decades of material showing asbestos can cause mesothelioma.

Based on the literature, she testified that even low levels of asbestos exposure could cause

mesothelioma and that peritoneal mesothelioma is a rare form of cancer. She relied on

federal standards, the Helsinki international consensus criteria, and the Welch study, which

provided specific findings of peritoneal mesothelioma in persons exposed to asbestos.17




17
  E.g. Welch et al. at 256 (“This study supports the conclusion that asbestos exposures
cause peritoneal mesothelioma even at levels lower than exposures sustained by cohorts
                                           - 20 -
                                          - 21 -                                    No. 24

Defendant’s cross-examination of both experts failed to undermine their testimony.

Instead, defendant relied on Dr. Moolgavkar’s contrasting opinion. Yet, he acknowledged

that the medical literature that he relied upon had limitations. That view, which plaintiff

argued was unsupported by science, was that epidemiological studies had shown that “a

significant fraction of mesotheliomas cannot be attributed to asbestos exposure” and that

“th[e] view that spontaneous mesotheliomas can occur is consistent with our view of

cancer, the accumulation of mutations in normally dividing stem cells without any kind of

exposure to any environmental agent.”

       Plaintiff also satisfied his burden as to specific causation with a multi-step

evidentiary presentation that culminated in Dr. Moline’s causation opinion. First, Mr.

Fitzgerald testified to a mathematical modeling methodology, previously peer-reviewed

and acknowledged by defendant’s expert. Mr. Fitzgerald used the glove box to measure the

amount of releasable asbestos in the historic cosmetic powder, which was from the same

era in which Flo used it. Second, based on those results and his calculations, he opined as

to the asbestos in the breathable zone and compared it to the federal AHERA standards. He

stated that “millions of fibers [were] initially released into the chambers” and were an

inhalable size. Third, Dr. Moline provided a scientific expression of Flo’s exposure level




previously described”); see Helsinki II at 10 (“[A]sbestos can contribute to causation of
disease in exposed populations at even lower levels”); Gordon et al. at 330 (“Our findings
indicate that historic talcum powder exposure is a causative factor in the development of
mesotheliomas and possibly lung cancers in women”); Helsinki I at 313 (“The great
majority of mesotheliomas are due to asbestos exposure”); cf. Srebro & Roggli (finding
causal relationship between asbestos and pleural mesothelioma); Roggli et al. (same).
                                          - 21 -
                                            - 22 -                                    No. 24

to asbestos based on the literature she had previously discussed, including a comparator

study showing development of peritoneal mesothelioma after use of talcum powder (see

Andrion et al.), Mr. Fitzgerald’s test results, and Flo’s testimony of her daily and regular

exposure. Dr. Moline concluded—“[r]elying on the information that . . . there was asbestos

present in the talc, that there [are] studies that show that the use of talc in this manner

elaborates respirable asbestos levels, at levels well above those that have been associated

in multiple studies with the development of disease,” and based upon the “appropriate

latency” period from Flo’s use and the development of her cancer—that defendant’s

cosmetic powder was a significant factor in causing Flo’s peritoneal mesothelioma.

       The majority concludes that the evidence is insufficient based on what the majority

considers to be unpersuasive about plaintiff’s evidence (see majority op at 8-11). To the

extent the majority suggests there was a lack of any evidence of general causation, such a

suggestion is unsupportable as there was an abundance of evidence that asbestos-

containing talc could cause mesothelioma because the asbestos was releasable during use.

Dr. Moline also testified that the literature included studies of persons exposed to asbestos

who developed peritoneal mesothelioma, a rare cancer. This was enough under our law

(see Cornell, 22 NY3d at 782-783; Parker, 7 NY3d at 448).

       The majority’s conclusion that plaintiff failed to present sufficient evidence of

specific causation is similarly flawed. First, the majority relies heavily for its analysis on




                                            - 22 -
                                            - 23 -                                    No. 24

an apparent lack of evidence on “breathability” (see majority op at 10-11).18 The majority

acknowledges that Mr. Fitzgerald’s glove box test provided data on the releasability of

asbestos from the historical sample of Desert Flower talc powder. But the majority then

ignores that Mr. Fitzgerald’s test was designed to measure the amount of inhalable-sized

asbestos that was released into the breathable zone—positioning a pump near his nose, and

also pumping in a manner that would simulate drawing air further into a room. This test

simulated the release of asbestos from the talc as Flo shook the powder while patting her

body with the powder-covered puff, and the test further simulated that release in the range

where she would inhale that dust. The majority simply misreads the record and ignores this

critical part of the data which formed part of the basis for Dr. Moline’s opinion on causative

effect.

          This misreading leads to the second flaw: an erroneous assumption that Dr. Moline

could not rely on Mr. Fitzgerald’s results and calculations to provide her opinion that Flo

had inhaled the concededly released asbestos in sufficient quantities that were a substantial

cause of her mesothelioma. Our precedent does not require that any particular expert



18
   Contrary to the majority’s view, the majority below and I have not “recast[ed]” Mr.
Fitzgerald’s study “as some sort of ‘breathability’ study” (majority op at 10). I nowhere
describe it as such. Rather, I acknowledge—as the trial court did—that Mr. Fitzgerald
opined solely as to the releasability of asbestos in the historic sample of Desert Flower
cosmetic talc. Under our precedent, Dr. Moline could draw on Mr. Fitzgerald’s study to
reach her opinion on causation. The majority attempts to elide the issue with its carefully
worded assertion that Mr. Fitzgerald’s results did not “offer an estimate” or “scientific
expression” of Flo’s exposure (id. at 10-11). But, as I explain, our precedent requires only
that plaintiff’s evidence provide a scientific expression in accordance with scientifically
recognized methods, not that the expert conducting the tests articulate that scientific
expression for the trier of fact (see infra at 23-24).
                                            - 23 -
                                           - 24 -                                     No. 24

ground their scientific expression solely on their own tests (see e.g. People v Miller, 91

NY2d 372, 380 [1998] [holding, where autopsy reports and other documents and testimony

had been properly introduced into evidence, forensic pathologist could “draw . . .

conclusions from the record evidence” without having “examined the corpus delicti or

performed the autopsy”]; see generally Cassano v Hagstrom, 5 NY2d 643, 646 [1959];

Jerome Prince, Richardson on Evidence § 7-308 [Farrell 11th ed 1995, 2008 Supp]). Put

another way, Dr. Moline could base her opinion of causation on Mr. Fitzgerald’s results

and calculations along with her own knowledge of the medical literature, the extensive data

from the glove box test, and Flo’s testimony of her daily exposure to Desert Flower’s

asbestos-containing talc (see Matteson v New York Cent. R.R. Co., 35 NY 487, 493 [1866]

[“The opinions of experts are admissible, though the witness founds them, not on their own

personal observation, but on the case itself, as proved by other witnesses on the trial”

(cleaned up)]). It is a tried-and-true method to ask an expert for an opinion based on

assumed facts and the existing data. All of the fundamental considerations of her opinion—

her education, clinical experience, the medical literature, Fitzgerald’s tests and results,

which were conducted in accordance with the mathematical modeling noted approvingly

in Parker (7 NY3d at 449), and Flo’s testimony regarding her exposure—are all acceptable

bases for an expert opinion on specific causation under our case law.

       “The fault here” was not “in plaintiff’s proof” (majority op at 12). As with most tort

actions, including toxic torts, this litigation turned on a battle of the experts. Dr. Moline

and Mr. Fitzgerald relied on methodologies and studies that are generally accepted in the


                                           - 24 -
                                           - 25 -                                     No. 24

scientific community, and Dr. Moline provided her opinion—her scientific expression—

that the asbestos to which Flo was exposed through inhalation was sufficient to be a

significant cause of Flo’s cancer. Plaintiff met his burden of proof under our law, which

the lower courts properly articulated, and the jury found his experts persuasive and rejected

defendant’s experts’ views. The fact that the majority would have come to a different

conclusion is irrelevant. Concerns about whether the plaintiffs’ experts’ opinions were

based on studies and criteria that defendant’s expert disagreed with goes to the weight of

the evidence, and not the legal sufficiency of the proof establishing causation. And, this

Court has no authority to weigh the evidence (see Arthur Karger, Powers of the New York

Court of Appeals § 13:2 at 453-454 [3d ed rev 2005]).

                                            IV.

       In sum, plaintiff’s proof of causation was sufficient and provided a basis for the

jury’s conclusion that plaintiff established by a preponderance of the evidence that

defendant distributed and/or sold talc contaminated with asbestos, Flo was exposed to that

talc, defendant negligently failed to provide adequate warning, and defendant’s negligence

was a substantial factor causing injury to Flo. Accordingly, defendant’s motion for a

directed verdict was properly denied because “[a] valid line of reasoning exists based on

the record evidence to support the jury verdict finding defendant[] liable” (Acosta, 15

NY3d at 882, citing Cohen, 45 NY2d at 499).

       The majority has essentially adopted an impossible standard for plaintiffs—even

though this Court has rejected that exact approach, explaining in Parker that “it is . . .

                                           - 25 -
                                            - 26 -                                No. 24

inappropriate to set an insurmountable standard that would effectively deprive toxic tort

plaintiffs of their day in court” (7 NY3d at 447). I dissent.




Order reversed, with costs, and complaint as against defendant Whittaker, Clark &
Daniels, Inc. dismissed. Opinion by Judge Garcia. Chief Judge DiFiore and Judges
Singas, Cannataro and Troutman concur. Judge Rivera dissents in an opinion. Judge
Wilson took no part.


Decided April 26, 2022




                                            - 26 -